Case 2:19-cv-07633-DMG Document 32 Filed 07/22/20 Page 1 of 4 Page ID #:518



                               UNITED STATES DISTRICT COURT   JS-6
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

Case No.      CV 19-7633-DMG                                                   Date     July 22, 2020

Title In re Mindy Chapman Shapiro               (Bankruptcy No.: 9:19-bk-10481-MB)            Page     1 of 4

Present: The Honorable         DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                      NOT REPORTED
               Deputy Clerk                                                    Court Reporter

    Attorneys Present for Plaintiff(s)                               Attorneys Present for Defendant(s)
             None Present                                                      None Present

Proceedings: IN CHAMBERS—ORDER RE APPELLANT’S BANKRUPTCY APPEAL
             [1]

                                         I.
                        FACTUAL AND PROCEDURAL BACKGROUND

       On September 4, 2019, Appellant Mindy Chapman Shapiro filed her Notice of Appeal
from a decision of the United States Bankruptcy Court for the Central District of California.
[Doc. # 1]. After the Court granted several extensions of time for the parties to submit their
opening briefs, both Appellant and Appellee Estate of Dan Blechman filed their opening briefs.
Shapiro Brief [Doc. # 25]; Blechman Brief [Doc. # 30]. Shapiro filed nothing in response to
Appellee’s brief, and her time for doing so has passed. Fed. R. Bankr. P. 8018(a). The Court
therefore decides the matter on the two briefs before it.

        Shapiro filed for Chapter 13 bankruptcy twice in 2018 and 2019. Her first case was
dismissed in December 2018 for “failure to appear at [a section] 341(a) meeting and to make
required payments.” Shapiro Appendix at 179 [Doc. # 22]. She filed her second bankruptcy
petition, which gave rise to the instant case, in March 2019. Blechman Appendix, Ex A [Doc. #
31]. Blechman moved pursuant to 11 U.S.C. section 1307(c) to dismiss or convert the case from
a Chapter 13 bankruptcy to a Chapter 7 bankruptcy after, according to Blechman, Shapiro made
several bad faith misrepresentations during bankruptcy proceedings that called into question the
legitimacy of her petition. Id. at 9; Blechman Brief at 14. Shapiro filed no opposition to
Blechman’s motion before the Bankruptcy Court. See Blechman Appendix, Ex A.

        At the hearing on the section 1307(c) motion, the Bankruptcy Court announced its
tentative ruling and heard argument before granting the motion and converting the case from
Chapter 13 to Chapter 7. Blechman Appendix, Ex. C at 23-27. This appeal arises from that
decision.1
        1
          Shapiro’s Notice of Appeal identifies two orders as the subject of this appeal: the Bankruptcy Court’s
order granting Blechman’s section 1307(c) motion and the Bankruptcy Court’s order on the Chapter 13 Trustee’s

CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:19-cv-07633-DMG Document 32 Filed 07/22/20 Page 2 of 4 Page ID #:519



                               UNITED STATES DISTRICT COURT   JS-6
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

Case No.      CV 19-7633-DMG                                                   Date     July 22, 2020

Title In re Mindy Chapman Shapiro                                                             Page     2 of 4

                                                 II.
                                          LEGAL STANDARD

        Appellate courts review a Bankruptcy Court’s decision to convert a case from Chapter 13
to Chapter 7 under an abuse of discretion standard. In re Rosson, 545 F.3d 764, 770 (9th Cir.
2008). Bankruptcy Courts abuse their discretion if they “appl[y] the wrong legal standard” or
make “illogical, implausible or” unsupported findings. TrafficSchool.com, Inc. v. Edriver Inc.,
653 F.3d 820, 832 (9th Cir. 2011). Appeals courts may affirm a Bankruptcy Court’s decision on
any basis supported by the record. ASARCO, LLC v. Union Pac. R.R.Co., 765 F.3d 999, 1004
(9th Cir. 2014).

                                                   III.
                                               DISCUSSION

        Shapiro argues that the Court should overturn the Bankruptcy Court’s decision to convert
the case to Chapter 7 under section 1307(c), and instead require that the Bankruptcy Court
dismiss the case, because a debtor has an “absolute right to dismiss” her case under 11 U.S.C.
section 1307(b). Shapiro Brief at 5. Section 1307(c) states that:

            [O]n request of a party in interest or the United States trustee and after
            notice and a hearing, the court may convert a case under this chapter to a
            case under chapter 7 of this title, or may dismiss a case under this chapter,
            whichever is in the best interests of creditors and the estate . . . .

11 U.S.C. § 1307(c). Section 1307(b), on the other hand, states that:

            On request of the debtor at any time, if the case has not been converted
            under section 706, 1112, or 1208 of this title, the court shall dismiss a case
            under this chapter. Any waiver of the right to dismiss under this subsection
            is unenforceable.

11 U.S.C. § 1307(b).



objection to the Debtor’s claim of exemption. [Doc. # 1.] But Shapiro makes no mention of the latter order in her
opening brief. See Shapiro Brief. The Court therefore considers Shapiro to have abandoned that aspect of her
appeal. See Christian Legal Soc'y v. Wu, 626 F.3d 483, 487 (9th Cir. 2010) (courts “won’t consider matters on
appeal that are not specifically and distinctly argued in appellant's opening brief”).

CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:19-cv-07633-DMG Document 32 Filed 07/22/20 Page 3 of 4 Page ID #:520



                            UNITED STATES DISTRICT COURT   JS-6
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 19-7633-DMG                                             Date     July 22, 2020

Title In re Mindy Chapman Shapiro                                                      Page     3 of 4

       While the Ninth Circuit has recognized that the two provisions “can conflict where . . . a
debtor requests voluntary dismissal” and another party requests a conversion, Rosson, 545 F.3d
at 771, the provisions do not conflict in this case because Shaprio never made such a request
before the Bankruptcy Court. The absence of such a request means two things: (1) the Court
need not resolve whether the two provisions indeed conflict in this case; and (2) the Court cannot
consider Shapiro’s section 1307(b) argument on appeal.

       It is well established that courts reviewing appeals from bankruptcy decisions will not
consider arguments made for the first time on appeal “absent exceptional circumstances.” In re
Jan Weilert RV, Inc., 315 F.3d 1192, 1199 (9th Cir. 2003); In re Ahn, 804 F. App'x 541, 543 (9th
Cir. 2020). And it is undisputed that Shapiro never made an affirmative motion for section
1307(b) voluntary dismissal before the Bankruptcy Court. See Blechman Appendix, Ex. A.
Shapiro argues only that her counsel “requested dismissal” at the hearing on Blechman’s section
1307(c) motion, but that argument fails as a matter of substance and procedure.

        First, the record does not support Shapiro’s view that her counsel made a separate section
1307(b) request at the hearing on the section 1307(c) motion. At the hearing, the Bankruptcy
Court plainly stated that it was considering a request under section 1307(c) and announced its
tentative ruling that, after considering the interests of creditors and the estate, the “best” outcome
would be “to have the case converted rather than dismissed.” Blechman Appendix, Ex. C at 23-
25. After the Bankruptcy Court invited argument, Shapiro’s counsel “ask[ed] for the case to be
dismissed rather than converted.” Id. at 25. Given that Bankruptcy Courts have two options
under section 1307(c)—dismiss the case or convert the case—the most faithful reading of the
transcript is that Shapiro’s counsel requested that the Bankruptcy Court dismiss the case under
section 1307(c), the section at issue at the hearing. There is no indication in the record that
Shapiro’s counsel suddenly switched gears and began arguing for relief under a different
statutory provision.

        Second, even assuming that Shapiro’s counsel had intended to request a section 1307(b)
dismissal in response to the Bankruptcy Court’s tentative ruling on a section 1307(c) motion, that
request would have been improperly made. The Federal Rules of Bankruptcy Procedure state
that “[c]onversion or dismissal under [sections] 706(a), 1112(a), 1208(b), or 1307(b) shall be on
motion filed and served as required by Rule 9013.” Fed. R. Bankr. P. 1017. Rule 9013, in turn,
states that “[a] request for an order, except when an application is authorized by these rules, shall
be by written motion, unless made during a hearing. The motion shall state with particularity the
grounds therefor, and shall set forth the relief or order sought.” Although Rule 9013 permits
motions “made during a hearing,” Shapiro’s counsel’s request “for dismissal” fell far short of
stating “with particularity” the grounds supporting the request. Indeed, her counsel made no

CV-90                              CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk KT
Case 2:19-cv-07633-DMG Document 32 Filed 07/22/20 Page 4 of 4 Page ID #:521



                           UNITED STATES DISTRICT COURT   JS-6
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 19-7633-DMG                                          Date     July 22, 2020

Title In re Mindy Chapman Shapiro                                                  Page     4 of 4

mention at all of section 1307(b) or her purported absolute right to dismiss her case rather than
have it converted to a Chapter 7 bankruptcy. See Blechman Appendix, Ex. C. Moreover, the
Central District’s Local Bankruptcy Rules require that “[i]f the case has not been converted from
another chapter, a debtor may seek dismissal of the case by filing with the clerk of the
bankruptcy court a request for voluntary dismissal pursuant to 11 U.S.C. § 1307(b).” C.D. Cal.
Bk. L.R. 3015-1(q)(1) (emphasis added). Shapiro filed no such request.

       Because Shapiro did not argue before the Bankruptcy Court that she wished to dismiss
her case pursuant to section 1307(b), the Court will not consider that argument on appeal absent
exceptional circumstances. The record before the Court does not indicate that exceptional
circumstances exist. Nor does Shapiro argue that this case is exceptional in any way.

                                            IV.
                                        CONCLUSION

       Because the Court may not consider the one argument that forms the basis of Shapiro’s
appeal, there are no grounds for the Court to conclude that the Bankruptcy Court committed an
abuse of discretion in converting her bankruptcy from a Chapter 13 case to a Chapter 7 case.
The Bankruptcy Court’s August 28, 2019 Order is therefore AFFIRMED.

IT IS SO ORDERED.



cc: Bankruptcy Court




CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
